Souter, J.,
concurring separately: I concur in the majority opinion and wish only to emphasize the significance of one factual element of the case. I agree that the union activity here is not a personal activity within the holding of Whitham v. Gellis, 91 N.H. 226, 16 A.2d 703 (1940) and the cases that have followed it. Since the holding in Hanchett v. Brezner Tanning Co., 107 N.H. 236, 221 A.2d 246 (1966) rested on the concept of mutual advantage as an alternative basis for the decision, I agree it is appropriate to look to that doctrine under its now common label of mutual benefit.
As the majority opinion points out, the concept of mutual benefit cannot be applied to union activity without deciding which facts should be emphasized over others. Viewed alone, bargaining is an attempt to obtain an advantage at the expense of an opponent, and it does not easily fit the mutual benefit mold. If the process of bargaining is nonetheless seen as a step toward reaching an agreement fostering industrial peace and stability, the mutuality of its benefit is apparent. The majority chose the latter analysis in reliance on earlier cases calling for a broad reading of “course of employment.”
In this case, I believe there is further support for the finding of mutual benefit, in the plaintiff’s agreement to pay employees including the defendant when they bargain during normal working hours. I would hold that this explicit agreement to compensate an activity is a good reason to find mutual benefit from its performance. If employers recognize that such agreements are significant under the mutual benefit doctrine, there may be less litigation in cases like this one.